DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Applicant’s election without traverse of claims 1-12 and 20 in the reply filed on 10/31/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the claim limitation of “method of additive manufacturing, comprising using the spheroidized powder synthesized using the method of claim 1”, this is considered to claim a process without setting forth any steps involved in the process.  The claim merely recites a use without any active, positive steps delimiting how this use is actually practiced, rendering the metes and bounds of the claim indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadidi et al. (US20170173699A1) (Hadidi incorporates Hadidi II (US20080173641A1) by reference in [0028])
Regarding Claim 1, Hadidi teaches a method for producing spherical powder products including:
providing a feedstock of metal hydrides [0021] to a microwave plasma torch [0010]; 
introducing the feedstock into a microwave plasma generated by the microwave plasma torch [0021],
Hadidi is silent regarding if the microwave plasma is generated by subjecting a reactive plasma gas to microwaves from a microwave power source; however, Hadidi, by incorporating by reference Hadidi II in [0028], discloses that the microwave plasma apparatus works by flowing a process gas through the chamber and microwave radiation couples to the gas to produce a plasma jet or plasma jet [0011]
and forming the spheroidized powder, the spheroidized powder formed by at least partially melting the feedstock and initiating a chemical reaction [0031] between the feedstock and the reactive plasma gas within the microwave plasma torch [0029] where the reactive plasma gas causes a dissociation reaction of the metal hydride to form metal and evolve hydrogen gas [0031]
Regarding Claim 2, Hadidi teaches a spheroidized powder have a porosity [0003], microstructure [0027] and a given composition [0031], these properties are therefore considered desired. 
Regarding Claim 4, Hadidi teaches the particles are titanium particles [0030]
Regarding Claim 6, Hadidi teaches the Ti powder may be produced by HDH processes [0022]


Claim(s) 1-4, 6-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (WO2020009955A1)
Regarding Claims 1 and 7-8, and 20, Weaver teaches a method for producing spherical powder products including:
introducing the feedstock into a microwave plasma generated by the microwave plasma torch [0041],
The microwave plasma generated by subjecting a reactive gas of at least one of nitrogen and argon and hydrogen [0045] to microwave radiation to form a plasma; [0047]
Forming the spheroidized powder by at least partially melting the feedstock and initiating a chemical reaction between the reactive plasma gas such as nitrogen and the feedstock within the microwave torch [0042]
Regarding Claim 2, Weaver teaches the spheroidized powder have a desired composition and microstructure (morphology) [0054]
Regarding Claim 3, Weaver teaches an exemplary median particle size of 43 microns (Table 1) reading on the claimed range of 15-106 microns. 
Regarding Claims 4 and 6, Weaver teaches the particles are titanium hydrided particles (See Claim 28)
Regarding Claims 9-11, since Weaver teaches titanium powder can react with nitrogen gas during microwave plasma spheroidization, the claimed chemical reactions of Ti and nitrogen as claimed would be expected to occur as well as titanium nitride reaction products such as TiNi, Ti2N, and TiNs phases as claimed under the expectation that products made by identical processes have identical properties. (See MPEP 2112.01(I)). 
Regarding Claim 12, Weaver teaches the spheroidized powder is used in a method of additive manufacturing (See Claim 34)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi et al. (US20170173699A1) in view of Hadidi (III) (US20140342093A1). 
Regarding Claim 3, Hadidi teaches a method for producing spherical powder but is silent regarding the particle size of the powder produced. However, Hadidi III teaches a method of producing spheroidal products with a particle size of 15-35 micrometers can be produced with a pearl shaped, uniform morphology using microwave-radiated plasma [0010, 0035]. Therefore, one of ordinary skill in the art would have been motivated to use the microwave plasma gas spheroidization method of Hadidi to form spherical, uniform particles in the claimed size range of 15-106 microns for the purpose of achieving the predictable result of forming spherical uniform metal particles. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi et al. in view of Barbis et al. ("Titanium powders from the hydride–dehydride process." Titanium Powder Metallurgy. Butterworth-Heinemann, 2015. 101-116.). 
Regarding Claim 5, Hadidi does not teach whether the feedstock titanium was commercially pure, however, Barbis teaches that Commercially pure or Cp-Ti powders can undergo plasma spheroidization to yield a consistently flowable, spherical powder (Section 7.12). Therefore, one of ordinary skill in the art would have been motivated to specifically use Cp-Ti powder as the titanium feedstock of Hadidi for the purpose of predictably forming a flowable spherical titanium powder. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. in view of Barbis et al. 
Regarding Claim 5, Weaver does not teach whether the feedstock titanium was commercially pure, however, Barbis teaches that Commercially pure or Cp-Ti powders can undergo plasma spheroidization to yield a consistently flowable, spherical powder (Section 7.12). Therefore, one of ordinary skill in the art would have been motivated to specifically use Cp-Ti powder as the titanium feedstock of Weaver for the purpose of predictably forming a flowable spherical titanium powder. 

Claim(s) 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi et al. (US20170173699A1) in view of Weaver et al.
Regarding Claims 7-8, 12, and 20, Hadidi does not teach the reactive gas comprises nitrogen. However, Weaver teaches a method for producing spherical powder products including: introducing the feedstock into a microwave plasma generated by the microwave plasma torch [0041]. The microwave plasma generated by subjecting a reactive gas of at least one of nitrogen and argon and hydrogen [0045] to microwave radiation to form a plasma; [0047] Forming the spheroidized powder by at least partially melting the feedstock and initiating a chemical reaction between the reactive plasma gas such as nitrogen and the feedstock within the microwave torch [0042] for the purpose of de-hydriding the feedstock powder and forming a spherical powdered product which may be used in an additive manufacturing method [0008]. Therefore, one of ordinary skill in the art would have been motivated to use a reactive plasma gas in the form at least nitrogen (and argon) to dihydride the feedstock of Hadidi and to form a spherical powder that can be used in additive manufacturing. 
Regarding Claims 9-11, since Weaver teaches titanium powder can react with nitrogen gas during microwave plasma spheroidization, the claimed chemical reactions of Ti and nitrogen as claimed would be expected to occur as well as titanium nitride reaction products such as TiNi, Ti2N, and TiNs phases as claimed under the expectation that products made by identical processes have identical properties. (See MPEP 2112.01(I)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738